USCA4 Appeal: 21-4365      Doc: 15         Filed: 03/07/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4365


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        BRONSON JERMAINE GAINEY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00336-WO-1)


        Submitted: February 10, 2022                                      Decided: March 7, 2022


        Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Ames C. Chamberlin, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. Angela Hewlett Miller, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4365      Doc: 15          Filed: 03/07/2022     Pg: 2 of 4




        PER CURIAM:

               Bronson Jermaine Gainey appeals from the revocation of his supervised release and

        the imposition of a 23-month sentence of imprisonment. On appeal, Gainey’s counsel has

        filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal but challenging the reasonableness of Gainey’s revocation

        sentence. Neither Gainey nor the Government has filed a brief. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

        affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

        quotation marks omitted). This court “first consider[s] whether the sentence imposed is

        procedurally or substantively unreasonable.” Webb, 738 F.3d at 640. Only if the sentence

        is unreasonable will we determine whether the sentence “is plainly so.” Id. (internal

        quotation marks omitted). We generally employ the same procedural and substantive

        considerations that guides its review of original sentences. United States v. Crudup, 461

        F.3d 433, 438 (4th Cir. 2006).

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Slappy,

        872 F.3d at 207; see 18 U.S.C. § 3583(e) (listing relevant factors). “[A] revocation

        sentence is substantively reasonable if the court sufficiently states a proper basis for its

        conclusion that the defendant should receive the sentence imposed.” Slappy, 872 F.3d at

                                                      2
USCA4 Appeal: 21-4365      Doc: 15         Filed: 03/07/2022     Pg: 3 of 4




        207 (alteration and internal quotation marks omitted). “A sentence within the policy

        statement range is presumed reasonable.” Padgett, 788 F.3d at 373 (internal quotation

        marks omitted).

               In this case, the district court expressly addressed the § 3553(a) factors and the

        advisory Guidelines range. The court recognized Gainey’s repeated breaches of trust and

        his failure to conform to supervision requirements even for a short time. Furthermore, the

        court expressly considered the necessity of deterrence and protection of the public, given

        Gainey’s failure to be deterred by his prior supervised release terms. The court recognized

        Gainey’s engagement in programs in prison but noted that his conduct before his conviction

        and while on supervision necessitated a prison sentence. Finally, the court gave Gainey a

        one-month reduction in sentence based upon his acceptance of responsibility. The court’s

        explanation stated a proper basis for the sentence imposed, which was below both the

        applicable statutory maximum and the presumptively reasonable Guidelines range. For

        these reasons, the sentence was procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the entire record and have found no

        nonfrivolous issues for appeal. We therefore affirm the district court's judgment. This

        court requires that counsel inform Gainey, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Gainey requests that a petition be filed,

        but counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel's motion must state that a copy

        thereof was served on Gainey. We dispense with oral argument because the facts and legal



                                                    3
USCA4 Appeal: 21-4365      Doc: 15        Filed: 03/07/2022     Pg: 4 of 4




        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    4